Stacy, C. J.,
after stating the case: The appeal presents the single question as to whether a building restriction in a deed which provides that the lot of land thereby conveyed “shall be used for residential purposes only . . . and there shall not, at any one time, be more than one residence or dwelling-house on said lot (servants’ houses excepted),” *307would be violated by erecting on said premises “an apartment-house of several stories in height to be occupied by a great number of families.” We think not.
It was held in Construction Co. v. Cobb, 195 N. C., 690, 143 S. E., 522, that this covenant was not so restrictive as to prohibit the erection of an apartment-house, when used for residential purposes only, hence, upon authority of the Cobb case, the ruling of the trial court must be upheld.
Affirmed.